          Case 5:15-cv-00672-D Document 122 Filed 08/19/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ACE OILFIELD RENTALS, LLC,                )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Case No. CIV-15-672-D
                                          )
WESTERN DAKOTA WELDING                    )
AND FABRICATION, LLC,                     )
DOUG KERKVLIET,                           )
TUCKER PANKOWSKI, and                     )
WESDAK WELDING AND                        )
DIESEL, LLC,                              )
                                          )
              Defendants.                 )

                                         ORDER

       Before the Court is Plaintiff ACE Oilfield Rentals, LLC’s Motion to Compel [Doc.

No. 102] and Plaintiff ACE Oilfield Rentals, LLC’s Renewed Motion to Compel [Doc. No.

107]. The motions seek to compel complete discovery responses and deposition attendance

from Defendant Kerkvliet. Defendant Kerkvliet has failed to respond to either motion, and

they are therefore deemed confessed. See LCvR7.1(g) (“Any motion that is not opposed

within 21 days may, in the discretion of the court, be deemed confessed.”).

       Further, after reviewing the motions, the Court finds that Plaintiff has demonstrated

good cause for an order compelling Defendant Kerkvliet to respond to Plaintiff’s discovery

requests and request for a deposition. In short, Plaintiff noticed Defendant Kerkvliet for a

deposition and submitted interrogatories and requests for production prior to the close of

discovery. Defendant Kerkvliet failed to attend the deposition and failed to provide

discovery responses by the response deadline. This complete failure to participate in
          Case 5:15-cv-00672-D Document 122 Filed 08/19/21 Page 2 of 3




discovery resulted in the filing of Plaintiff’s Motion to Compel on January 5, 2021.

Defendant Kerkvliet then filed his Responses to Plaintiff’s First Set of Interrogatories [Doc.

No. 111] and his Responses to Plaintiff’s First Set of Requests for Production [Doc. No.

112]. See also Pl.’s Renewed Mot. to Compel, Ex. 1. The responses were deficient in

several ways, which necessitated the filing of Plaintiff’s Renewed Motion to Compel.

       The Court agrees with Plaintiff that supplementation of the discovery responses is

necessary. Certain responses are inconsistent with other evidence – suggesting that the

response is either untrue or incomplete – while others simply fail to respond to the question

asked. Additionally, Defendant Kerkvliet has responded to several requests for production

with factual statements rather than providing either an objection or a responsive document.

See FED R. CIV. P. 34(b)(2)(B) (requiring response to “state that inspection and related

activities will be permitted as requested or state with specificity the grounds for objecting

to the request.”). He also avoids responding to numerous requests by asserting that the

documents are in the control of another entity, but given his relationship with the entity at

issue, it is doubtful that the documents are outside of his control. See FED R. CIV. P. 34

34(a) (requiring production of documents “in the responding party’s possession, custody,

or control”); Ice Corp. v. Hamilton Sundstrand Corp., 245 F.R.D. 513, 517 (D. Kan. 2007)

(“Production of documents not in a party’s possession is required if a party has the practical

ability to obtain the documents from another, irrespective of legal entitlements to the

documents.”).

       Plaintiff also requests attorney’s fees and costs incurred in the preparation of both

its Motion to Compel and its Renewed Motion to Compel. Courts must award reasonable
          Case 5:15-cv-00672-D Document 122 Filed 08/19/21 Page 3 of 3




attorney’s fees and costs if a motion to compel is granted or if the requested discovery is

provided after the motion was filed, unless other circumstances make an award unjust.

FED.R.CIV.P. 37(a)(5)(A). As set forth above, Defendant Kerkvliet failed to attend a

scheduled deposition and initially failed to provide any discovery responses at all. When

he finally did provide responses, they were deficient. Given Defendant Kerkvliet’s refusal

to participate in discovery in a meaningful way, the Court finds that awarding reasonable

attorney’s fees and costs in this circumstance would not be unjust.

       Accordingly, Plaintiff ACE Oilfield Rentals, LLC’s Motion to Compel [Doc. No.

102] and Plaintiff ACE Oilfield Rentals, LLC’s Renewed Motion to Compel [Doc. No.

107] are GRANTED. Plaintiff is directed to submit evidence of its reasonable attorney’s

fees and costs within fourteen (14) days of the date of this Order. Defendant Kerkvliet is

directed to 1) attend a properly noticed deposition at a date and time that is mutually

convenient to the parties and 2) provide full and complete responses to Interrogatory Nos.

2, 6, 14, and 15 and Request for Production Nos. 3-37 within fourteen (14) days from the

date of this Order. Discovery responses are not to be filed with this Court but are to be sent

to Plaintiff’s counsel. Defendant Kerkvliet is further advised that failure to comply with

this order may result in sanctions, including the entry of a default judgment. See FED. R.

CIV. P. 37(B)(2).

       IT IS SO ORDERED this 18th day of August, 2021.




                                                            . DeGIUSTI
                                               Chief United States District Judge
